DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 6/14/2022. Claims 1-20 have been canceled. Claims 21, 28 and 35 have been amended. No claims have been added. Claims 21-40 are pending and an action is as follows.

Allowable Subject Matter
Claims 21-40 are allowed.
 The following is an examiner’s statement of reasons for allowance:
The Examiner has conducted a search of Patent and Non-Patent Literature and considered the amendments and other submissions to overcome rejections applied in the previous office action and the Examiner has determined that the ODP rejection has been overcome by the filing of an approved Terminal Disclaimer and additionally the claims have been amended to contain the missing critical functions. Lastly the Examiner has determined that the Applicant’s claimed feature of determining traffic assignments for the network based on the network traffic costs associated with the network based on the network data received by the device which further generates corresponding traffic plans based on the combination of several network elements  and performance attributes related to traffic assignments, utilization of peer links and tunnels for the network (between the current and peer networks) and costs associated therewith wherein the tunnel use, peer link use and traffic assignments are all interrelated in terms of the derivation for traffic plan determination and furthermore having the traffic plans disseminated and implemented in the network by a plurality of devices, in combination with the other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Joshi et al. US 2016/0285752
Gasparakis et al. US 2013/0343229

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467